   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.2 Filed 09/03/21 Page 1 of 8




         CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

                              SUMMARY OF AFFIDAVIT

       I am applying for a warrant to search a house to recover evidence of
methamphetamine dealing, specifically, drug proceeds. Yesterday, investigators
executed a federal search warrant on an apartment believed to be the drug stash house
of a man named Rashon MILES. Investigators found approximately two pounds of
methamphetamine, but they did not find any bulk amounts of U.S. currency. This was
surprising. In the month leading up to the search, investigators had made two controlled
purchases of approximately ¼ pound of methamphetamine from MILES, once on August
4, 2021, then again on August 30, 2021. Each transaction was paid for with pre-recorded
buy funds totally approximately $2,600. But none of this money was in the apartment
that investigators searched yesterday.

        This led investigators to believe that MILES was using another residence to store
his drug trafficking proceeds. One option was his girlfriend’s apartment, but yesterday,
MILES’s girlfriend gave investigators permission to look through her home – no bulk
currency. MILES has one other known residence. It’s his registered Secretary of State
address, and investigators have observed him staying at the home on more than one night
in the past two weeks. Based on these and other facts described below, I believe it is likely
that MILES is storing is drug proceeds at his home. I submit there is probable cause that
a search of the house will uncover evidence of methamphetamine distribution and
possession with intent to distribute the same contrary to 21 U.S.C. § 841(a).

                                AGENT BACKGROUND

1.      I am a Special Agent (SA) with Homeland Security Investigations (HSI),
Department of Homeland Security (DHS), assigned to the Special Agent in Charge (SAC)
Office in Detroit, Michigan, and have been so employed since March 9, 2012. I am
currently assigned to the Assistant Special Agent in Charge (ASAC) Office in Grand
Rapids, Michigan and primarily work out of Post of Duty (POD) Battle Creek,
Michigan. I have a Bachelor of Arts degree in Political Science from Youngstown State
University. I have successfully completed the Criminal Investigator Training Program at
the Federal Law Enforcement Training Center in Glynco, Georgia. I have also received
training in the manner and means by which individuals engage in narcotics
trafficking. Prior to my employment with HSI, I was a Senior Special Agent with the
Diplomatic Security Service (DSS) serving in Iraq, Pakistan, and Afghanistan. Prior to
my employment with DSS, I was an ATSAC with the Federal Air Marshal Service (FAMS)
in charge of the Investigations Division, Counter Terrorism Branch at
   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.3 Filed 09/03/21 Page 2 of 8




Headquarters. Prior to my employment with the FAMS, I was an Agent with the United
States Border Patrol serving as a Team Leader with the Special Operations Group(s) in
San Diego, California. I possess over twenty-three years of federal law enforcement
experience. As part of my duties, I investigate criminal violations relating to narcotics
trafficking, including violations pertaining to the illegal production, distribution, receipt
and possession of illegal drugs, and associated conspiracy in violation of Title 21, United
States Code, Sections 841, and 846. I have received training and instruction in the field of
investigation of narcotics trafficking and have had the opportunity to participate in
investigations relating to the trafficking of illegal drugs.

                                   PROBABLE CAUSE

      The purpose of this affidavit is to establish probable cause. It does not relate
everything known to investigators.

  A Confidential Informant Buys Approximately ¼ of Methamphetamine from Rashon Miles.

2.      On or about August 4, 2021, investigators from the Kalamazoo Valley
Enforcement Team (KVET) used confidential informant CI-2110 to conduct a controlled
buy of crystal methamphetamine from Rashon MILES. Prior to the search, investigators
strip-searched CI-2110’s person and searched CI-2110’s vehicle. These searches
determined that CI-2110 was not in possession of any controlled substances. CI-2110 then
drove to the agreed upon meet location, and investigators watched MILES enter CI-2110’s
vehicle. CI-2110 provided MILES with approximately $1,400 in official buy funds. The
serial numbers were recorded for each of these bills. MILES gave CI-2110 approximately
¼ pound of a substance that later field tested positive for methamphetamine.

          a. The deal took place within walking distance of the apartment that
             investigators ultimately searched on or about September 2, 2021. The
             apartment was located at 5032 Coopers Landing Drive.

          b. CI – 2110 has conducted four successful controlled buys from two, separate
             methamphetamine dealers and has provided information to law
             enforcement which has proven reliable on over thirty occasions. These
             controlled buys and information provided have led to the seizure of over a
             pound of methamphetamine, six ounces of cocaine/crack, and two
             firearms. Hence, CI-2110’s information has proven to be accurate and
             reliable. CI-2110 is currently assisting law enforcement for possible
             leniency in a pending case.



                                             2
   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.4 Filed 09/03/21 Page 3 of 8




         c. CI-2110 has previous convictions for multiple offenses which are
            summarized below. I have included this information as it may be relevant
            to assessing the credibility of CI-2110. In order to protect the anonymity of
            the source, I have not included jurisdictional information, specific numbers
            of convictions, and date of conviction data.

                 i. possession of marijuana or synthetic equivalents;

                 ii. attempted misdemeanor resisting & obstructing a police officer;

                 iii. possession of methamphetamine;

                 iv. misdemeanor retail fraud (multiple convictions, with one conviction
                     occurring in 2020);

                 v. operating/maintaining a lab involving methamphetamine;

                 vi. felony resisting & obstructing a police officer;

                 vii.      misdemeanor breaking & entering; and

                 viii.     possession of controlled substance analogues.

                        Again, the Confidential Informant Buys
                Approximately ¼ of Methamphetamine from Rashon Miles.

3.      On or about August 30, 2021, KVET investigators again used CI-2110 to set up
another controlled buy of crystal methamphetamine from CI-2110. Investigators
employed the same procedures described above on the controlled purchase that occurred
on August 4, 2021. In addition, INV Ullman participated in this transaction in an
undercover capacity. Once again, CI-2110 drove to the parking lot near 5032 Coopers
Landing Drive. Sergeant Brian Cake, another member of KVET, watched through the
transparent window in the common door and saw MILES come out the front door of
apartment 1B. He watched MILES continue through the common door and walk directly
to the same meet location as the August 4, 2021 controlled purchase. INV Ulman and CI-
2110 were seated in a vehicle at the meet location. INV Ulman saw MILES deliver the
suspected controlled substance pictured below, which weighed approximately ¼ pound
and field tested positive for methamphetamine.




                                            3
   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.5 Filed 09/03/21 Page 4 of 8




             Criminal history and Arrest Warrant information for Rashon Miles.

4.      On or about August 31, 2021, INV Ulman conducted a LEIN Query and found
that Rashon Miles currently has an outstanding warrant for his arrest. This warrant is a
criminal bench warrant for failure to appear for a driving while license suspended charge
out of the Kalamazoo Township Police Department.

5.    On or about August 31, 2021, INV Ulman conducted a criminal history query for
Rashon Miles and found that he is currently on probation with the Michigan Department
of Corrections pursuant to Michigan Holmes Youthful Trainee Act (HYTA) for a felony
charge of carrying concealed weapons.

         KVET Executes a Search Warrant at 5032 Coopers Landing Drive, Apt 1B.

6.     On or about September, 1, 2021, a federal search warrant was obtained to search
5032 Coopers Landing Drive, Apt 1B. On 9/2/2021, this search warrant was executed by
the Kalamazoo Valley Enforcement Team (KVET) and Homeland Security Investigations
(HSI). Prior to executing this search warrant, INV Ulman believed Miles had stayed the
                                            4
   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.6 Filed 09/03/21 Page 5 of 8




night at his girlfriends (Emari Perry) apartment which is located at 3609 South Cir Drive,
Apt 12. This apartment is also located within the Coopers Landing Apartment Complex.
INV Ulman conducted surveillance at Perry’s apartment prior to executing the search
warrant and observed Miles exit the garage associated to this apartment. KVET
Investigators converged on this area and took Miles into custody. INV Ulman then made
contact with Emari Perry at the front door of 3609 South Cir Drive, Apt 12, and gained
consent to enter and search. Investigators did not discovery any bulk U.S. currency.

7.     Perry explained to INV Ulman that Miles was her boyfriend and that he sometimes
stays the night at her apartment. Furthermore, that Miles did not live with her and that
he had his own apartment several buildings east of her apartment. Utilizing Google
Maps, Perry was able to point out to INV Ulman where Miles apartment was located
which was 5032 Coopers Landing Drive, Apt 1B. Perry also explained that she did not
believe that Miles was employed anywhere.

8.     KVET Investigators then responded to 5032 Coopers Landing Drive, Apt 1B, and
executed the search warrant. Approximately two pounds of methamphetamine were
located along with additional evidence pertaining to the sale of methamphetamine. KVET
Investigators did not locate any US currency or any of Mile’s large diamond necklaces
that he has been seen with in numerous Facebook photographs. They did, however, find
a receipt recording thousands of dollars in jewelry purchases. Below are two photos of
MILES from Facebook and a picture of the jewelry receipt.




                                            5
Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.7 Filed 09/03/21 Page 6 of 8




                                   6
      Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.8 Filed 09/03/21 Page 7 of 8




                       Evidence Links MILES to 1105 Dwillard Drive.

9.    As mentioned above, Rashon MILES is on HYTA probation. He provided 1105
Dwillard Drive to his probation officer as his place of residency.

10.     1105 Dwillard Drive is the address listed on Miles outstanding warrant.

11.    On or about September 2, 2021, A silver Chrysler 200 bearing Michigan
registration “DTG8374” was parked directly next to where Miles was taken into custody.
This vehicle was registered to Rashon MILES’s father, Scott Alton Miles at 1105 Dwillard
Drive. However, INV Ulman has observed Miles drive this vehicle on approximately 5
different occasions in the past several weeks.

12.   On or about September 2, 2021, INV Ulman conducted a Secretary of State (SOS)
query for Rashon Miles and found that his SOS listed address is 1105 Dwillard Drive.

13.    On or about August 20, 2021, INV Ulman facilitated the installation of a covert
camera in the area of 1105 Dwillard Drive. This camera provided 24 hour surveillance of
the residence at 1105 Dwillard Drive. During the week of August 23, 2021, Miles stayed
at this residence for three straight days and two nights. INV Ulman observed MILES
walking in and out of the back door of this residence on numerous occasions wearing
gym shorts and no shirt. Here is a screen shot from the pole camera.




                                            7
   Case 1:21-mj-00475-RSK ECF No. 1-1, PageID.9 Filed 09/03/21 Page 8 of 8




                  In my Training and Experience, Drug Dealers Sometimes
                    Store Drugs and Drug Proceeds at Different Location.

14.      Though my training and experience, I am aware that drug traffickers often use
something called a “stash house” as a basis for their drug dealing. A stash house is a
location, such a house or apartment, where a dealer can store drugs while he or she
arranges sales with customers. Dealers sometimes store both drugs and drug proceeds at
a stash house, but this strategy has the drawback of creating the appearance that any cash
found at a stash house constitutes drug dealing proceeds. As a result, some dealers
employ the strategy of keeping drugs in one location and drug proceeds at their primary
residence. This strategy has the advantage of separating drug money from drugs. It has
the added advantage of giving dealers greater access to their money. By keeping the
money at home, drug dealers can spend it more easily on whatever they want.

                                    CONCLUSION

15.    Based on the information described above I submit there is probable cause that
Rashon MILES is illegally trafficking methamphetamine, contrary to 21 U.S.C. § 841(a),
and that a search of 1105 Dwillard Drive in Kalamazoo County, Michigan will uncover
more evidence of this crime, specifically the proceeds of methamphetamine sales
including the prerecorded buy funds used in the controlled purchases that were
conducted this month.




                                            8
